Citation Nr: 1121930	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  09-18 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to burial allowance.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1946 to December 1947, and from September 1948 to March 1949.  He was dishonorably discharged for his first period of service, and he was honorably discharged for his second period of service.

The appellant is the Veteran's surviving daughter.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The appellant appeared at a Travel Board hearing before the undersigned Veterans' Law Judge at the RO in March 2011.  A transcript of the hearing is of record.

The issue of CUE appears to have been raised by the record during the March 2011 Travel Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ to determine whether the appellant wishes to pursue the claim and, if so, for further appropriate action.  


FINDINGS OF FACT

1.  The Veteran died in February 2008 as a result of generalized arterial sclerosis.

2.  At the time of his death, the Veteran had no service-connected disabilities.

3.  At the time of his death, the Veteran was not in receipt of a permanent and total service-connected disability rating, nor did he die from a service-connected disability.

4.  The Veteran was not eligible for nonservice-connected pension due to the character of discharge from his first period of active service.

5.  There was no claim for compensation or pension pending at the time of the Veteran's death that would have resulted in an award of compensation or pension.

6.  The Veteran did not die while in a VA medical center, domiciliary, or nursing home, or at a facility under contract with VA, or while traveling under proper prior authorization and at VA expense to a specified place for the purpose of examination, treatment, or care.

7.  The Veteran was not discharged from service due to a disability incurred in or aggravated by service, and he is not buried in a state or national cemetery.


CONCLUSION OF LAW

The criteria for entitlement to a nonservice-connected burial allowance have not been met.  38 U.S.C.A. §§ 2302, 2303, 2305, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.954, 3.1600, 3.1605 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5013A, 5106, 5107, 5126 (West 2002 & Supp. 2010).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  See 38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied with respect to the issue decided herein.

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, VA may proceed with adjudication of a claim if errors in the timing or content of the notice are not prejudicial to the claimant.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Mayfield v. Nicholson, 19 Vet. App. 103 (2005); see also Pelegrini, 18 Vet. App. at 121.

The RO sent the appellant a letter in November 2008 in which she was informed of the requirements needed to establish entitlement to burial allowance.  Though the letter was mailed after the RO's April 2008 administrative decision denying her claim for a burial allowance, after she received the letter, she submitted no additional evidence and the claim was adjudicated by a Decision Review Officer (DRO), as reflected in a May 2009 statement of the case (SOC).  The appellant was not prejudiced by receiving the VCAA letter after the initial denial of the claim because she had the opportunity to submit additional evidence to support her claim prior to adjudication by the DRO. 

In accordance with the requirements of VCAA, the letter informed the appellant what evidence and information she was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  

The appellant has not identified any additional evidence that must be obtained prior to appellate review of the claims on appeal.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record is complete and the case is ready for Board review.

Merits of the Claim

A burial allowance is payable under certain circumstances to cover the burial and funeral expenses of a Veteran and the expense of transporting the body to the place of burial.  See 38 U.S.C.A. § 2302; 38 C.F.R. § 3.1600.  If a Veteran dies as a result of a service-connected disability or disabilities, a higher amount of burial benefits may be paid.  See 38 U.S.C.A. § 2307; 38 C.F.R. § 3.1600(a).

However, as in the present case, where the Veteran's death is not service-connected, entitlement to burial benefits is based upon the following conditions:

(1) At the time of death, the Veteran was in receipt of pension or compensation (or but for the receipt of military retirement pay would have been in receipt of compensation); or

(2) The Veteran has an original or reopened claim for either benefit pending at the time of the Veteran's death, and

(i) In the case of an original claim there is sufficient evidence of record to have supported an award of compensation or pension effective prior to the date of the Veteran's death, or

(ii) In the case of a reopened claim, there is sufficient prima facie evidence of record on the date of the Veteran's death to indicate that the deceased would have been entitled to compensation or pension prior to the date of death; or

(3) The deceased was a Veteran of any war or was discharged or released from active military, naval, or air service for a disability incurred or aggravated in line of duty, and the body of the deceased is being held by a State (or a political subdivision of a State) and the Secretary determines,

(i) That there is no next of kin or other person claiming the body of the deceased Veteran, and

(ii) That there are not available sufficient resources in the Veteran's estate to cover burial and funeral expenses; and

(4) The applicable further provisions of this section and §§ 3.1601 through 3.1610.

See 38 C.F.R. § 3.1600(b); see also 38 U.S.C.A. § 2302(a).

Alternatively, burial benefits may be paid if a person dies from nonservice-connected causes while properly hospitalized by VA in a VA facility (as described in 38 U.S.C.A. § 1701(3)) or in a non-VA facility (as described in 38 U.S.C.A. § 1701(4)) for hospital care under the authority of 38 U.S.C.A. § 1703; 38 C.F.R. § 3.1600(c).  If a Veteran dies en route while traveling under proper prior authorization and at VA expense to or from a specified place for purpose of examination, treatment, or care, burial expenses will be allowed as though death had occurred while properly hospitalized by VA. 38 C.F.R. § 3.1605(a).

In addition to a burial allowance, VA will also pay for a plot or interment allowance, in certain cases, when a Veteran dies from nonservice-connected causes. For claims filed before December 16, 2003, entitlement to a plot or interment allowance is subject to the following conditions:

(1)	The deceased Veteran is eligible for the burial allowance under 38 C.F.R. § 3.1600(b) or (c); or

(2) The Veteran served during a period of war and the conditions set forth in 38 C.F.R. § 3.1604(d)(1)(ii)-(v) (relating to burial in a state Veterans' cemetery) are met; or

(3) The Veteran was discharged from the active military, naval or air service for a disability incurred or aggravated in line of duty (or at time of discharge, has such a disability, shown by official service records, which in medical judgment would have justified a discharge for disability; the official service department record showing that the Veteran was discharged or released from service for disability incurred in line of duty will be accepted for determining entitlement to the plot or interment allowance notwithstanding that VA has determined, in connection with a claim for monetary benefits, that the disability was not incurred in line of duty); and 

(4) The Veteran is not buried in a national cemetery or other cemetery under the jurisdiction of the United States; and

(5) The applicable further provisions of 38 C.F.R. § 3.1600 and §§ 3.1601 through 3.1610.

See 38 C.F.R. § 3.1600(f); see also 38 U.S.C.A. § 2303.

The Veteran does not meet any of the criteria for an allowance.  At the time of his death, the Veteran was not receiving VA compensation or pension benefits or military retirement pay.  See 38 C.F.R. § 3.1600(b)(1).  Additionally, the Veteran did not have an original or reopened claim for compensation or pension pending at the time of his death.  See 38 C.F.R. § 3.1600(b)(2).  The Veteran attempted to reopen his previously denied service connection claims in March 1950 and January 1953.  However, the May 1949 rating decision which denied his original claims for service connection was not appealed within one year, and became final.  See 38 U.S.C.A. § 7105(c); see also 38 C.F.R. § 20.1103.  He was advised that he must submit new evidence to reopen the claims in correspondence dated in March 1950 a nd January 1953, but he did not submit any further evidence to substantiate his claims and failed to pursue the claims, and no further action was taken by the RO.  Therefore, despite attempts to reopen the claim, he had no original or reopened claims for compensation pending at the time of his death.

Although the Veteran served during a period of war, there is no indication in the record that his body was held by a State, or political subdivision of a State, that no next of kin or other person claimed the body, and that there were insufficient available resources to cover burial and funeral expenses.  38 C.F.R. § 3.1600(b)(3).  The Veteran did not die in any VA facility and was buried at a private cemetery.  All expenses were paid for by the appellant or by insurance.  Further, and as discussed in the preceding analysis, the Veteran was not discharged or released from active service for a disability incurred or aggravated in service.  38 C.F.R. § 3.1600(b)(3).  In addition, at the time of his death, there is no evidence or allegation the Veteran was receiving treatment under VA authority or contract and was hospitalized or traveling under VA authority or contract.  38 C.F.R. §§ 3.1600(c), 3.1605.  The death certificate shows that the Veteran died in a nursing home.

In light of the above, a burial allowance is not warranted under 38 C.F.R. § 3.1600.

Additionally, the Veteran was dishonorably discharged after his first period of active service.  A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a) (2010).  If the appellant wishes to apply for a review of the Veteran's discharge to determine if the discharge was proper and equitable, she may contact the Army Discharge Review Board:

Army Review Boards Agency
Army Board for Correction of Military Records
1901 South Bell Street, 2nd Floor
Arlington, Virginia 22202-4508





ORDER

Entitlement to nonservice-connected burial benefits is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


